Case 5:19-cv-05108-PKH Document 3 _ Filed 06/03/19 Page 1 of 5 PagelD #: 3

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

HEATHER HANEY PLAINTIFF
V. NO. 5:19-CV-05108-PKH
HAIN CELESTIAL GROUP, INC. DEFENDANT
COMPLAINT

Plaintiff states for her Complaint:
1. Nature of Action.

1. This action is brought for legal and equitable relief pursuant to Title VII of the Civil
Rights Act of 1964, as amended, being 42 U.S.C. 2000e, et seg., and pursuant to the Arkansas
Civil Rights Act, being Ark. Code Ann.16-123-101 (Supp. 2015), ef seq., for sex discrimination
in employment.
Il. Parties, Jurisdiction, and Venue.

2. Plaintiff is a resident of Washington County, Arkansas.

3. Defendant is an foreign corporation which has a place of business located in Benton
County, Arkansas. Defendant employed more than 500 people at all times relevant to this action.

4, All events related in this Complaint occurred in Benton County, Arkansas.

5. This Court has jurisdiction over the parties to and the issues of this action.

6. Venue for this action is properly laid in this Court.
Hi. General Allegations,

7. Ptaintiffis a female.
Case 5:19-cv-05108-PKH Document 3 _ Filed 06/03/19 Page 2 of 5 PagelD #: 4

8. Defendant employed Plaintiff for more than five years in its office located in
Bentonville, Arkansas. Plaintiff's last position was as Director of Customer Team Logistics
(Walmart/Sam’s).

9. Plaintiff's work met Defendant’s legitimate expectations.

10. Beginning approximately June 2017, the Defendant’s Chief Customer Officer and
Defendant’s Vice President of the Walmart Team, both males, begin to harass, intimidate, and
bully Plaintiff almost daily finding fault with almost every aspect of Plaintiff's job performance.

11. Plaintiff observed no similarly situated male employee being treated as she was being
treated. |

12. Plaintiff was not promoted into a position for which she was qualified. The position
was given to a male who was less qualified for the position than was Plaintiff.

13. Plaintiff was then given the option of either taking a demotion or losing her job.
There were other positions open within Defendant for which Plaintiff was qualified but she was
not considered for these positions.

14. Plaintiff learned that the Vice President was surreptitiously advertising and
interviewing candidates for her position. Plaintiff was expected to train a newly hire male
employee who assumed the functions of Plaintiffs former job.

15. Piaintiff experienced such stress and anxiety from their behavior toward her that she
had to take several days off from work.

16. Acting upon her medical doctor’s advice, Plaintiff quit her employment with

Defendant on 71 June 2018.
Case 5:19-cv-05108-PKH Document 3 _ Filed 06/03/19 Page 3 of 5 PagelD #: 5

TV. Sex Discrimination in Employment.

17. Plaintiffs gender was a motivating factor in Defendant’s actions toward Plaintiff
which resulted in her constructive discharge.

18. Plaintiff has been damaged by Defendant’s discriminatory actions. Plaintuf has lost
the wages and benefits of her former employment. Plaintiff has sustained emotional distress and
mental anguish because of the termination of her employment.

19. Defendant knowingly and wilfully discriminated against Plaintiff in disregard of her
right to employment without regard to her gender.

V. Exhaustion of Administrative Remedies.

20. Plaintiff filed a Charge of Discrimination on her claims of sex discrimination and
retaliation with the United States Equal Employment Opportunity Commission on or about 18
October 2018.

21. Plaintiff received a Dismissal and Notice of Rights from the United States Equal
Employment Opportunity Commission dated 22 March 2019. A copy of this Dismissal and
Notice of Rights is attached to and incorporated into this Amended Complaint as Exhibit A.

VI. Relief Requested.

22. Plaintiff asks this Court to award her Judgment against Defendant for:

A. Back pay on her claims for violations of Title VI of the 1964 Civil Rights
Act, as amended, and the Arkansas Civil Rights Act.

B. Damages for emotional! distress on her claims for violation of Title VI of the
1964 Civil Rights Act, as amended, and the Arkansas Civil Rights Act.

C. Punitive damages on her claims for violation of Title VIT of the 1964 Civil
Case 5:19-cv-05108-PKH Document 3 _ Filed 06/03/19 Page 4 of 5 PagelD #: 6

Rights Act, as amended, and the Arkansas Civil Rights Act.

D. Reinstatement into her former position or into a comparable position or front

pay in lieu of reinstatement.
E. Interest.
F. Attorneys fees and court costs.
G. All other relief to which Plaintiff proves herself entitled.

23. Plaintiff demands a trial by jury on all issues so triable.

HEATHER HANEY,
PLAINTIFF

—/)/ LRSL EX

ec Nf
StephénA de len Zo 170)
Stepheh Lee Wood, P.A.
110 South 2d Street
Rogers, AR 72756
479-631-0808

Haney ~ Complaint/siw3/2029
Case 5:19-cv-05108-PKH Document 3 _ Filed 06/03/19 Page 5 of 5 PagelD #: 7
EEOC Form 161 (14/16) U.S. Equ >. EMPLOYMENT OPPORTUNITY COMMIS® 7N

 

DISMISSAL AND NOTICE OF RIGHTS

 

Yo: Heather Haney Fram: Little Rock Area Office
11341 Winois Chapel Road 820 Louisiana
Prairie Grove, AR 72753 Suite 200

Little Rock, AR 72201

 

| | On behalf of person(s} aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7{a})
EEOC Charge No. EEOC Representative Telephone No.

Virginia C. Pollard,
493-2019-00148 Enforcement Supervisor {501} 324-6016

 

THE EEOC IS CLOSING iTS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC,
Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC: in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

Ss UUUL

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as tc any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or focal fair employment practices agency that investigated this charge,

LI

Other (bnefly state)

~ NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VH, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federai or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

ALA [a~ DAL "iP MAR 2 2 2019

Enclosures(s} Willtam A. Cash, Jr., / , {Date Mailed)
Area Office Director

cc:

Michael Broz John Norris Stephen L. Wood

Assoc. General Counsel Jackson Lewis : STEPHEN LEE WOOD, P.A.
HAIN CELESTIAL GROUP 999 Shady Grove Rd 110 South Second Street
1411 Marcus Ave. Suite 1116 Rogers, AR 72756

Lake Success, NY 11042 Memphis TN 381426
EXHIBIT

A

 
